Exhibit 10.17

 

The Principal Severance Plan for Senior Executives

Restatement Effective March 1, 2009

 


SECTION 1 – PURPOSE

 

The purpose of this Plan is to provide guidelines for severance payments to
qualified Eligible Employees when they involuntarily terminate employment from
the Employer.  The Plan Administrator has authority to award a Severance Benefit
only in situations addressed under this Plan.

 

This Plan does not establish a legal obligation for the Employer to pay any
severance benefits and the Employer reserves the prerogative to discontinue
offering Severance, or to pay a different amount of Severance than set forth in
these guidelines.

 


SECTION 2 – DEFINITIONS

 

Affiliated Entities.  Any entity that is under common control with any Employer
within the meaning of Section 414(b) or (c) of the Code.

 

Comparable Employment means any job determined by the Plan Administrator to be
Comparable Employment.  The Plan administrator may consider any relevant factor
in making this determination, and the following shall be considered Comparable
Employment:

·                  base pay no less than 20% of the current base pay; or

·                  for a person currently traveling between home and the office:

·                  50 or more miles one-way, a commuting distance equal to or
less than the current one-way commute; or

·                  less than 50 miles one-way, a commuting distance equal to or
less than 50 miles one-way; or

·                  for a person currently working remotely at the employee’s
request, a change in the geographic location of the job back to original
location of the job, regardless of commuting distance.

 

Code.  The Internal Revenue Code of 1986, as amended, and any successor thereto.

 

Employer.  Principal Life Insurance Company and wholly owned subsidiaries, and
affiliates and any successors thereto (collectively, “the Employer”, “Employer”
or “Companies”).

 

Eligible Employee or Participant.  A full-time or part-time employee of the
Employer who is regularly scheduled to work at least an average of 20 hours per
week and is an officer with the title of Chief Executive Officer, President,
Executive Vice President, Senior Vice President or Vice President of Employer or
a position in a wholly owned subsidiary of the Employer located in the United
States that is considered equal to one of these Employer position titles by the
Principal Life Insurance Company’s human resources department or has been
designated by the Chief Executive Officer of the Employer as an Eligible
Employee.

 

The following persons are not Eligible Employees:

·                  a person who has a written employment contract with the
Employer that provides for severance benefits or an agreement that provides that
the person is not eligible for severance benefits under this Plan;

 

·                  a person classified by the Employer as an agent, field
manager, broker, brokerage general agent, or managing director (as defined in
The Principal Welfare Benefit Plan for Individual Field);

 

·                  a part-time employee who is regularly scheduled to work less
than an average of 20 hours per week;

 

·                  an employee of a wholly owned subsidiary that is not located
in the United States; or

 

·                  persons with a Workforce Classification* of:

 

1

--------------------------------------------------------------------------------


 

·                  Short-term Employee;

·                  Temporary Employee;

·                  Intern;

·                  Vendor;

·                  Independent contractor; or

·                  Leased Employee.

 

--------------------------------------------------------------------------------

* described on the Human Resources intranet site and available in paper format
upon request

 

Named Fiduciary.   For all fiduciary duties connected with the operation and
management of the Plan, the Benefit Plans Administration Committee shall be the
Named Fiduciary

 

PFG.  Principal Financial Group, Inc.

 

Plan.  The Principal Severance Plan for Senior Executives established
December 21, 2000, as amended from time to time.

 

Plan Administrator.  Benefit Plans Administration Committee.  The Chief
Executive Officer of Principal Financial Group, Inc. shall designate the members
of the Benefit Plans Administration Committee.

 

Service Years.  The number of years the Eligible Employee has worked for the
Employer from the date of hire to the date of termination, including any
adjustment for a break in service.  A partial year of service will count as a
full Service Year for the purpose of determining Severance.

 

Successor Employer.  Any entity that assumes operations or functions formerly
carried out by the Employer (including, but not limited to, the buyer of a
facility or business operation, or any entity to which an Employer operation or
function has been outsourced), any subsidiary, affiliate, or otherwise
identifiable entity of the Employer that is sold or otherwise transferred to an
owner other than the Employer, or any entity making a job offer at the request
of the Employer (including, but not limited to,  a joint venture of which the
Employer or an affiliate is a member).

 

Termination of Employment.  The termination of an Eligible Employee’s employment
with each of the Employers and each of their Affiliated Entities to whom such
Eligible Employee provided services, except that, with respect to any Eligible
Employee who is or is reasonably expected to provide services to the Employers
or any Affiliated Entity within 12 months following such termination of
employment, no Termination of Employment shall be deemed to have occurred unless
and until such Eligible Employee incurs a separation from services within the
meaning of Section 409A of the Code, as determined in accordance with the
procedures established by PFG in accordance with such Section 409A.

 

Weekly Pay.  Income established by the Employer as 1/52 of the person’s annual
base compensation at the time of termination.  Monetary recognition or awards
(such as bonuses, commissions and incentives) are not included in determining
annual base compensation.

 


SECTION 3 — SEVERANCE BENEFIT

 

Qualification.  An Eligible Employee may be qualified for Severance if he or she
is permanently terminated by the Employer due to permanent layoff, reduction in
force, facility closing, reorganization, consolidation, or economic reasons.

 

Disqualifying Events.  An Eligible Employee who might otherwise qualify for
Severance under this Plan may be disqualified for such pay by:

 

·                  accepting any offer of employment by the Employer, or any
offer of employment by a Successor Employer to commence promptly following
termination by the Employer;

 

·                  declining an offer of Comparable Employment by the Employer,
or any offer of employment by a Successor Employer to commence promptly
following termination by the Employer;

 

·                  failing to sign, no later than 60 days following the date of
termination of employment, a release of claims against the Employer,
substantially in the form of Exhibit A (or in such modified form as the Company
shall deem reasonably

 

2

--------------------------------------------------------------------------------


 

necessary or appropriate to address the provisions of applicable law5), which
restricts former employees from suing the Employer;

 

·                  being terminated for reasonable cause, including but not
limited to, insubordination, dishonesty, theft, willful misconduct, harassment,
or being under the influence of illicit drugs or alcohol at work or on the
Employer’s premises;

 

·                  terminating due to retirement, resignation or death; or

 

·                  being within a Benefit Payment Period under a long term
disability plan established by the Employer, unless he or she is released to
return to full-time or part-time work on or before 60 days following the date
employment terminated.

 

The Plan Administrator has complete discretion to interpret the disqualifying
events listed above.

 

Severance.  An Eligible Employee qualified for Severance as outlined above will
receive (minus lawful deductions) the greater of:

 

·                  one (1) week of Weekly Pay for each Service Year; or

 

·                  two (2) weeks Weekly Pay for each $10,000 of an Eligible
Employee’s annual base compensation (rounded to the nearest $10,000).

 

A fifty-two (52) week Severance maximum and a six (6) week minimum will apply.

 

Time of Payment.  Notwithstanding anything herein to the contrary, the Employer
shall have no obligation to a Participant under this Section 3 until such
Eligible Employee executes a release and waiver in favor of the Participant’s
Employer, in substantially the same form as Exhibit A, attached hereto.  To
receive any benefits hereunder, such release and waiver must be executed and
delivered no later than 60 days following the date of the Participant’s
termination of employment.  Severance payable pursuant to this Section 3 will be
paid in a single lump sum on a regular payday, within 30 days after Participant
signs the release and waiver and provided that it has not been revoked in
accordance with its terms.

 

COBRA Continuation of Health Benefits.  Generally, benefit coverage ceases upon
termination.  However, under the Consolidated Omnibus Budget Reconciliation Act
(COBRA), an Eligible Employee may elect continuation of medical, dental, and/or
vision coverage in effect at the time of termination as outlined under COBRA
guidelines.  If an Eligible Employee submits a completed COBRA application and
pays the applicable premium amounts, at the end of the first three months of
COBRA coverage, the Employer will reimburse the Eligible Employee for up to
three months of COBRA premiums, or as state law requires, whichever is greater,
at the end of the reimbursement period, minus lawful withholdings.  If COBRA
coverage is not in effect for a full three months, the Employer will only
reimburse for the months such coverage was in force.  COBRA premiums for
dependents will only be reimbursed for the period the dependent(s) meet the
definition of dependent per the medical, dental or vision plan, as applicable.

 

Any such reimbursement will only be paid to an Eligible Employee who has elected
to opt out of the subsidy under the Premium Assistance for COBRA Benefits
portion of the American Recovery and Reinvestment Act of 2009.

 

Reemployment by the Employer.  Unless otherwise determined by the Plan
Administrator, if a former Eligible Employee is reemployed by an Employer after
receiving severance from any of the Employers (whether pursuant to this Plan or
otherwise) and subsequently becomes entitled to Severance under this Plan, such
subsequent Severance shall be reduced, dollar for dollar (but net of any amount
repaid to an Employer), by the amount of such prior severance.

 

An Eligible Employee may not receive both Severance and salary from the Employer
with respect to the same period.  Therefore, a rehired Eligible Employee must
forfeit any Severance that relates to the period of time subsequent to the date
of re-hire, by repaying such amount to the Employer.

 

Integration with Other Benefits.  The Severance benefits provided under this
Plan may be reduced by any amount the Employer is required to pay the Eligible
Employee under a federal, state, or local law relating to involuntary
terminations.

 

3

--------------------------------------------------------------------------------


 

Withholding.  The Employer will have the right to take such action as it deems
necessary or appropriate to satisfy any requirement under federal, state, or
other law to withhold or to make deductions from any benefit payable under this
Plan.

 

Worker Adjustment and Retraining Act.  Severance benefits under this Plan are
not meant to duplicate benefits provided by the Employer in connection with an
Eligible Employee’s termination of employment with the Employer, including, but
not limited to, those provided under the Worker Adjustment and Retraining Act
(WARN).  Severance benefits shall be applied toward satisfaction of the
Employer’s WARN obligations, if any, and shall constitute WARN Act notice and or
WARN Act benefits where WARN applies.

 

Section 4 -Covenants of Participants

 

In consideration for becoming a Participant in the Plan and Participant’s
continuing employment with the Participant’s Employer, each Participant under
the Plan convenants the following:

 

Confidential Information.  In the course of performing services for any of the
Companies or any of their respective Affiliates (hereafter collectively referred
to as the “Company Group”), a Participant may create, develop, learn of, receive
or contribute non-public information, ideas, processes, methods, designs,
devices, inventions, data, models and other information relating to the Company
Group or their products, services, businesses, operations, employees or
customers, whether in tangible or intangible form, and that the Company Group
desires to protect and keep secret and confidential, including trade secrets and
information from third parties that the Company Group is obligated to keep
confidential (“Confidential Information”).  Confidential information shall not
include: (i) information that is or becomes generally known through no fault of
Participant; (ii) information received from a third party outside of the Company
Group that was disclosed without a breach of any confidentiality obligation; or
(iii) information approved for release by written authorization of PFG or
Principal Life Insurance Company.  The Participant recognizes that all such
Confidential Information is the sole and exclusive property of the Company
Group, and that disclosure of Confidential Information would cause damage to the
one or more members of the Company Group.  Thus, except (i) as required by the
duties of his or her employment with any member of the Company Group, (ii) in
connection with enforcing the Participant’s rights under this Plan or (iii) if
compelled by a court or governmental agency, a Participant will not, without the
consent of PFG, willfully disseminate or otherwise disclose, directly or
indirectly, any Confidential Information obtained during his or her employment
with any of the Companies or any of their respective Affiliates, and will take
all necessary precautions to prevent disclosure, to any unauthorized individual
or entity inside or outside any of the Company Group, and will not use the
Confidential Information or permit its use for the benefit of Participant or any
other person or entity other than the Companies or their respective Affiliates;
provided that, in the circumstances referenced in clause (iii), no exception
shall apply unless prior written notice of such disclosure is given to PFG.

 

Non-Solicitation.  During the period beginning on the Particpant’s termination
date and ending on the first anniversary of any termination of employment,
Participant shall not, directly or indirectly:

 

(1)               encourage any employee or agent of any member of the Company
Group to terminate his or her relationship with any of the Companies or any of
their respective Affiliates;

 

(2)               employ, engage as a consultant or adviser, or solicit the
employment or engagement as a consultant or adviser, of any employee or agent of
any member of the Company Group (other than on behalf of any of the Companies or
their respective Affiliates), or cause or encourage any Person to do any of the
foregoing;

 

(3)               establish (or take preliminary steps to establish) a business
with, or encourage others to establish (or take preliminary steps to establish)
a business with, any employee or agent of any of the Companies or any of their
respective Affiliates; or

 

(4)               interfere with the relationship of any member of the Company
Group with, or endeavor to entice away from any member of the Company Group, any
Person who or which at any time during the period commencing one year prior to
the date hereof was or is a material customer or material supplier of, or
maintained a material business relationship with any of the Companies or any of
their respective Affiliates.

 

Intellectual Property.  During the period of Participant’s employment, 
Participant shall disclose immediately to the Participant’s Employer all ideas,
inventions and business plans that Participant makes, conceives, discovers or
develops alone or with others during the course of Participant’s employment with
the Participant’s Employer, including any inventions,

 

4

--------------------------------------------------------------------------------


 

modifications, discoveries, developments, improvements, computer programs,
processes, products or procedures (whether or not protectable upon application
by copyright, patent, trademark, trade secret or other proprietary rights)
(“Work Product”) that:  (i) relate to the business of the Participant’s Employer
or any customer or supplier to the Participant’s Employer or any of the products
or services being developed, manufactured, sold or otherwise provided by the
Participant’s Employer or that may be used in relation therewith; or (ii) result
from tasks assigned to Participant by the Participant’s Employer; or
(iii) result from the use of the premises or personal property (whether tangible
or intangible) owned, leased or contracted for by the Participant’s Employer. 
Participant agrees that any Work Product shall be the property of the
Participant’s Employer and, if subject to copyright, shall be considered a “work
made for hire” within the meaning of the Copyright Act of 1976, as amended (the
“Act”).  If and to the extent that any such Work Product is found as a matter of
law not to be a “work made for hire” within the meaning of the Act, Participant
expressly assigns to the Participant’s Employer all right, title and interest in
and to the Work Product, and all copies thereof, and the copyright, patent,
trademark, trade secret and all their proprietary rights in the Work Product,
without further consideration, free from any claim, lien for balance due or
rights of retention thereto on the part of Participant.

 

(1)             The Participant’s Employer hereby notifies Participant that the
preceding paragraph does not apply to any inventions for which no equipment,
supplies, facility, or trade secret information of the Participant’s Employer
was used and which was developed entirely on the Participant’s own time,
unless:  (i) the invention relates (a) to the Participant’s Employer’s business,
or (b) to the Participant’s Employer’s actual or demonstrably anticipated
research or development, or (ii) the invention results from any work performed
by the Participant for the Participant’s Employer.

 

(2)             Participant agrees that upon disclosure of Work Product to his
or her Employer, Participant will, during his or her employment and at any time
thereafter, at the request and cost of the Participant’s Employer, execute all
such documents and perform all such acts as his or her Employer or its duly
authorized agents may reasonably require:  (i) to apply for, obtain and vest in
the name of the Participant’s Employer alone (unless his or her Employer
otherwise directs) letters patent, copyrights, or other analogous protection in
any country throughout the world, and when so obtained or vested to renew and
restore the same; and (ii) to defend any opposition proceedings in respect of
such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection.

 

(3)             In the event that the Participant’s Employer is unable, after
reasonable effort, to secure Participant’s signature on any letters patent,
copyright or other analogous protection relating to Work Product, whether
because of Participant’s physical or mental incapacity or for any other reason
whatsoever, Participant hereby irrevocably designates and appoints the
Participant’s Employer and its duly authorized officers and agents as his or her
agent and attorney-in-fact, to act for and on his or her behalf to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, copyright and
other analogous protection with the same legal force and effect as if personally
executed by Participant.

 

Section 5 – Administration

 

Plan Administrator.  The Plan Administrator will be the primary fiduciary with
respect to the operation and administration of the Plan.

 

The Plan Administrator shall be indemnified and held harmless by each Employer
participating in the Plan, against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by the Plan
Administrator in connection with or resulting from claim, action, suit, or
proceeding to which such member may be a party or in which such member may be
involved by reason of any action taken or failure to act.

 

The Plan Administrator will administer this Plan, furnish all notices, and
perform all filings, as required by law.  The Plan Administrator also will have
the power to implement, operate, and interpret this Plan and to take such other
action as the Plan Administrator deems equitable and consistent with the purpose
of the Plan in particular circumstances.  This Plan Administrator, within the
meaning of ERISA, has complete discretion to construe or interpret all
provisions, including ambiguous provisions, if any, to determine eligibility for
benefits and to determine the type and extent of benefits, if any, to be
provided.  This includes the discretion to resolve all legal and factual
questions that may arise. The Plan Administrator shall also have the discretion
and authority to adopt and revise rules and procedures relating to the Plan, to
correct any defect or omission or reconcile any inconsistency in this Plan or
any payment hereunder, and to make any other determinations that

 

5

--------------------------------------------------------------------------------


 

it believes necessary or advisable in the administration of the Plan.   The Plan
Administrator may employ any individual, individuals, or entity to provide
administrative services to the Plan and assist in the administration of the
Plan.  Benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them.  The Plan
Administrator’s decisions in such matters shall be controlling, binding, and
final.  In any action to review any such decision by the Plan Administrator, the
Plan Administrator shall be deemed to have exercised its discretion properly
unless it is proven duly that the Plan Administrator has acted arbitrarily and
capriciously.

 

Notification.  The Plan Administrator will notify Eligible Employees when and if
they become eligible for Severance under this Plan.

 

Claims.  Any Eligible Employee covered by this Plan who believes he or she is
entitled to benefits under this Plan but who has not been advised of such
benefit or who believes that the calculation of the benefit is in error should
file a claim with the Plan Administrator.  The claim should be filed within 90
days of the date on which the Eligible Employee had learned of the scheduled
termination or of the amount of the benefit to be paid or not paid under this
Plan.

 

The Eligible Employee should submit a signed and dated claim in writing that
briefly explains the basis for the claim to the General Counsel of Principal
Life Insurance Company.  Within 90 days of receiving the claim, the Plan
Administrator will respond by written notice to the Eligible Employee.

 

Appeals.  Any Eligible Employee not satisfied by the disposition of the claim by
the Plan Administrator shall have the right to file an appeal with the General
Counsel Principal Life Insurance Company within 90 days of receipt of the
notice.

 

The appeal must be in writing and include copies of the claim submitted to the
Plan Administrator and the Plan Administrator’s decision.  The appeal should
briefly explain why the Eligible Employee believes the Plan Administrator’s
decision was in error.

 

The Plan Administrator must send a decision on the appeal, in writing, to the
Eligible Employee, within 60 days of the date on which the notice of appeal was
filed.


 


SECTION 6 – AMENDMENT AND TERMINATION

 

The Board of Directors of the Principal Financial Group, Inc., or its delegate,
has the right to terminate or change the Plan or any provision of the Plan at
any time.  In some instances, this authority has been delegated to the Corporate
Management Committee.  The current membership of the Corporate Management
Committee can be obtained from the Plan Administrator.

 

The benefits provided under this Plan are not vested benefits.  On or after the
termination date of the Plan, no obligations for payment under the Plan will
exist.

 

Section 7 – Change of Control Plan

 

Notwithstanding anything else contained in this Plan to the contrary, no
benefits shall be provided under this Plan at any time that benefits are payable
under The Principal Change of Control Plan for Senior Executives, regardless of
whether a person who is an Eligible Employee under this Plan is eligible to
receive benefits under such Change of Control Plan.

 


SECTION 8 – MISCELLANEOUS

 

Right to Terminate Employment.  A former Eligible Employee’s failure to qualify
for Severance under this Plan will not rescind or otherwise affect the Eligible
Employee’s termination of employment from the Employer, and such failure to
qualify for Severance will not establish any right:

 

·                  to a continuation or reinstatement of employment with the
Employer; or

 

·                  to receive any payment from the Employer in lieu of
Severance.

 

Source of Benefits.  All severance benefits paid to a terminated Eligible
Employee under this Plan will be paid from the general assets of the Eligible
Employee’s Employer, and the status of an Eligible Employee’s claim to any
severance benefits will be the same as the status of a claim against the
Employer by any general and unsecured creditor.  No person can look to,

 

6

--------------------------------------------------------------------------------


 

or have any claim against, any officer, director, employee, or agent of the
employee’s Employer as an individual, or any Employer, for payment of any
benefits under this Plan.

 

Benefits not to be Construed as Pension Benefits.  If the severance benefits
provided under this Plan, together with other termination benefits (other than
benefits provided for in a qualified benefit plan), equal or exceed the
equivalent of two year’s pay to an Eligible Employee, the Plan Administrator has
the authority to reduce payments payable under this Plan.

 

No Assignment; Binding Effect.  No Eligible Employee will have the right to
alienate, assign, commute, or otherwise encumber benefits under this Plan for
any purpose, and any attempt to do so will be disregarded completely as null and
void.  The provisions of this Plan will be binding on each Eligible Employee
(and on each person who claims a benefit under any such Eligible Employee or
under the Plan) and on the Employer.

 

ERISA.  The Employer intends for this Plan to constitute a “welfare plan” under
the Employee Retirement Income Security Act of 1974, as amended, and any
ambiguities in this Plan will be construed to effect that intent.

 

Construction.  This Plan will be construed in accordance with the law of the
state of Iowa to the extent not preempted by federal law.  Headings and
subheadings have been added for convenience of reference and will have no
substantive effect whatsoever.  All references to sections will be to sections
in this Plan.

 

Usage.  Whenever applicable, the masculine gender, when used in this Plan, will
include the feminine or neuter gender, and the singular will include the plural.

 

Drafting Errors.  If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined in the
sole and exclusive judgment of the Plan Administrator.  The Plan Administrator
shall amend the Plan retroactively to cure any such ambiguity.

 


SECTION 9 – ERISA SUMMARY PLAN DESCRIPTION INFORMATION

 

The complete text of this Plan document, including the ERISA information in this
Section, constitutes the Summary Plan Description.

 

As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA).  ERISA
provides that all Plan participants shall be entitled to:

 


RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS

 

You may examine, without charge, at the Plan Administrator’s office (711 High
Street, Des Moines, Iowa 50392-0001) all documents governing the Plan, including
a copy of the latest annual report, if required (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Pension and Welfare Benefit Administration.  You may obtain, upon
written request to the Plan Administrator, copies of the documents governing the
operation of the Plan, including a copy of the latest annual report, if required
(Form 5500 Series), and updated summary plan descriptions.  The Plan
Administrator may make a reasonable charge for the copies.

 

Participants will receive a summary of the Plan’s annual financial report, if
requested.  The Plan Administrator is required by law to provide each
participant with a copy of this summary annual report, if requested.

 


PRUDENT ACTIONS BY PLAN FIDUCIARIES

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the individuals who are responsible for the operation of the employee benefit
plan.  The individuals who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of you and other Plan
participants and beneficiaries.  No one, including the plan sponsor, or any
other person, may terminate your employment or otherwise discriminate against
you in any way to prevent you from obtaining a welfare benefit or exercising
your rights under ERISA.

 

7

--------------------------------------------------------------------------------


 


ENFORCE YOUR RIGHTS

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right, within certain time schedules, to:

 

·                  know why this was done;

 

·                  obtain copies of documents relating to the decision without
charge; and

 

·                  appeal any denial.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
form the Plan and do not receive them within 30 days, you may file a lawsuit in
a Federal court.  In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file a lawsuit in a State or
Federal court.  In addition, if you disagree with the Plan decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file a lawsuit in Federal court.  If it
should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file a lawsuit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 


ASSISTANCE WITH YOUR QUESTIONS

 

If you have any questions about your Plan, contact the Plan Administrator.  If
you have any questions about this statement or about your rights under ERISA, or
if you need assistance in obtaining documents from the Plan Administrator,
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the division of
technical assistance and inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue NW, Washington, D.C. 20210. 
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the Publications Hotline of the Employee Benefits
Security Administration.

 

8

--------------------------------------------------------------------------------


 

ERISA Plan and Contact Information

 

Plan Name:  The Principal Severance Plan for Senior Executives

 

Type of Plan:  Severance plan.

 

Plan Number:  511

 

Plan Administrator/Plan Sponsor Name and Address:

Principal Life Insurance Company

 

711 High Street

 

Des Moines, Iowa 50392-0001

 

Plan Administrator/Plan Sponsor Telephone:  515-247-5111

 

Employer Identification Number:  42-0127290

 

Any legal action in connection with this Plan should be directed to:

General Counsel, Principal Life Insurance Company

711 High Street, Des Moines, Iowa 50392-0300

 

Legal process may also be served upon the Plan Administrator.

 

Executed this            th day of March, 2009 by:

 

 

 

WILLIAM T. KERR, CHAIR OF THE HUMAN RESOURCES COMMITTEE OF THE BOARD

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLEASE READ THIS DOCUMENT CAREFULLY.  IT WILL

RELEASE AND WAIVE LEGAL CLAIMS AND RIGHTS

YOU MAY HAVE.  YOU ARE ADVISED TO CONSULT WITH

AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

 

RELEASE

 

1.             Definitions.  All words used by this Release have their plain
meanings in ordinary English.  Specific terms used in this Release have the
following meanings.

 

A.           “I,” “me,” and “my,” mean both me and anyone who has or obtains any
legal rights or claims through me, including but not limited to, my spouse,
heirs, assigns, representatives and executors.

 

B.             “Principal” means Principal Life Insurance Company, any company
related to Principal Life Insurance Company in the present or past (including,
without limitation, its predecessors, subsidiaries, affiliates, parents,
divisions, and joint venture partners) and any successors of Principal Life
Insurance Company.

 

C.             “Employer” means Principal; any present or past directors,
officers, employees, committees, attorneys, agents or representatives of
Principal; any present or past employee benefit plan sponsored by Principal
and/or the directors, officers, trustees, administrators, employees, attorneys,
agents, or representatives of that plan; any company providing insurance to
Principal in the present or past; and, any person who acted on behalf of or on
instructions from Principal.

 

D.            “My Claims” means all of my existing rights to any relief of any
kind from Principal, including but not limited to:

 

(1)                                  all claims arising out of or relating to my
employment with Principal, the termination of that employment, or the
statements, actions or omissions of the Employer;

 

(2)                                  all claims arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including but not limited to, claims for any alleged
unlawful discrimination or any other alleged unlawful employment practices under
the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the National Labor Relations Act, the Employment Retirement Income
Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Sarbanes-Oxley Act and workers’ compensation
non-retaliation statutes;

 

(3)                                  all claims for alleged wrongful discharge;
harassment; retaliation or reprisal; assault or battery, defamation; intentional
or negligent infliction of emotional distress; invasion of privacy; false
imprisonment; fraud; intentional or negligent misrepresentation; interference
with contractual or business relationships; violation of public policy; my
conduct, if any, as a “whistleblower”; negligence; breach of contract; breach of
implied contract; failure to keep any promise; breach of fiduciary duty; breach
of a covenant of good faith and fair dealing; promissory or equitable estoppel;
and any other wrongful employment practices; and violation of any other
principle of common law;

 

(4)                                  all claims for any type of relief from the
Employer, including but not limited to, back pay, front pay, lost benefits,
stock based compensation and stock options, reinstatement, other equitable
relief, liquidated damages, multiple damages, punitive damages, and damages for
any alleged breach of contract, any tort claim, or any alleged personal injury
or emotional injury or damage; and

 

10

--------------------------------------------------------------------------------


 

(5)                                  all claims for attorneys’ fees, costs,
disbursements and interest.

 

“My Claims” do not include my vested rights, if any, in Principal’s Pension Plan
for Employees and the Principal Select Savings Plan for Employees, which survive
unaffected by this Release.  My Claims also do not include any claims that may
not be released as a matter of law or any claim that may arise after the date on
which I sign this Release.

 

2.             Agreement to Release My Claims.  In exchange for
*[                               ]*, which payment is conditioned on and in
consideration of my execution of this Release, I agree to give up all My Claims
against the Employer.  I have not filed any actions, complaints or lawsuits
against the Employer arising out of the termination of my employment.  I waive
my right to money damages or other legal and equitable relief awarded as a
result of any claim filed with respect to or related to My Claims by any person,
entity or governmental agency.  The payment that I will receive is a full and
fair compromise payment for the release of My Claims and for the other
obligations I am assuming as specified in this Release.

 

3.             Future Employment with Principal.  I will not seek future
employment or any other relationship with Principal.

 

4.             Company Property.  By my last day of employment, I will return to
Principal all files, memoranda, computer records, documents, copies of the
foregoing, computer software and hardware, credit cards, keys, access cards and
any other property of Principal in my possession.

 

5.             Non-Solicitation.  For a period of one year after the termination
of my employment, I shall not, directly or indirectly:

 


A.           ENCOURAGE ANY EMPLOYEE OR AGENT OF PRINCIPAL TO TERMINATE HIS OR
HER RELATIONSHIP WITH PRINCIPAL;


B.             EMPLOY, ENGAGE AS A CONSULTANT OR ADVISER, OR SOLICIT THE
EMPLOYMENT OR ENGAGEMENT AS A CONSULTANT OR ADVISER, OF ANY EMPLOYEE OR AGENT OF
PRINCIPAL, OR CAUSE OR ENCOURAGE ANY PERSON TO DO ANY OF THE FOREGOING;


C.             ESTABLISH (OR TAKE PRELIMINARY STEPS TO ESTABLISH) A BUSINESS
WITH, OR ENCOURAGE OTHERS TO ESTABLISH (OR TAKE PRELIMINARY STEPS TO ESTABLISH)
A BUSINESS WITH, ANY EMPLOYEE OR AGENT OF THE PRINCIPAL; OR


D.            INTERFERE WITH THE RELATIONSHIP OF PRINCIPAL WITH, OR ENDEAVOR TO
ENTICE AWAY FROM PRINCIPAL, ANY PERSON WHO OR WHICH AT ANY TIME DURING THE ONE
YEAR PERIOD PRIOR TO THE DATE I SIGN THIS RELEASE WAS OR IS A MATERIAL CUSTOMER
OR MATERIAL SUPPLIER OF, OR MAINTAINED A MATERIAL BUSINESS RELATIONSHIP WITH,
PRINCIPAL.

 

6.  Affirmation of Covenants.  I agree, understand and acknowledge that, to the
extent expressly provided in Section 4 of the Plan, I am bound by certain
covenants in favor of the Company with regard to confidential information,
non-solicitation and intellectual property, which continue in full force and
effect as specified in the Plan following my termination of employment with the
Company and the execution of this Release.  I agree, understand and acknowledge
that the non-solicitation covenant contained in such Section 4 of the Plan shall
continue in full force and effect until the first anniversary of the date my
employment terminates.

 

I acknowledge that such covenants are reasonable in the scope of the activities
restricted, the geographic area covered by the restrictions, and the duration of
the restrictions, and that such covenants are reasonably necessary to protect
legitimate interests of each of the Employers in their respective Confidential
Information and in their relationships with their employees, customers and
suppliers.

 

In recognition of the confidential nature of the Confidential Information, and
in recognition of the necessity of the limited restrictions imposed such
covenants, I agree that it would be impossible to measure solely in money the
damages which any of the Employers would suffer if I were to breach any of my
obligations under such Sections.  I also acknowledge that such breach would
irreparably injure the Employers.  Accordingly, I agree that if I breach any of
these covenants, the Employers shall be entitled, in addition to any other
remedies to which the Employers may be entitled, to an injunction to be issued
by a court of competent jurisdiction, to restrain any breach, or threatened
breach, of such provisions, and I hereby waive any right to assert any claim or
defense that the Employers have an adequate remedy at law for any such breach.

 

If a court determines that any of the covenants referenced above is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.

 

11

--------------------------------------------------------------------------------


 

7.             Cooperation.  At the request of the Employer, I will render all
assistance and perform all lawful acts that the Employer considers necessary or
advisable in connection with any litigation involving the Employer or any
director, officer, employee, shareholder, agent, representative, consultant,
client or vendor of the Employer.

 

8.             Confidentiality.  I understand that I may disclose the contents
of this Release to my spouse or domestic partner, my attorney, and my tax
advisor.  I agree that if I do so, I will inform them of this confidentiality
clause and tell them that they are also bound by it.  I agree that I will not
disclose the contents of this Release or any of its terms to any other
individual, corporation, or entity, except as required by law.  I acknowledge
that disclosing the contents of this Release except to the persons listed above
would cause Principal injury and damage, the actual amount of which would be
difficult to determine; thus, in the event that I violate this confidentiality
clause, in addition to all other remedies allowed by law, Principal shall be
entitled to obtain injunctive relief against me without the necessity of posting
bond or other security.

 

9.             Additional Agreements and Understandings.

 

A.           Even though the Employer will pay me to release My Claims, the
Employer does not admit that it is responsible or legally obligated to me for My
Claims.  In fact, I understand the Employer denies that it is responsible or
legally obligated for My Claims, denies that it has engaged in any improper or
unlawful conduct toward me, and denies that it has treated me unfairly.

 

B.             Principal may withhold all taxes it determines it is legally
required to withhold from any payment owed to me pursuant to this Release.  I
understand that Principal has made no representations or warranties regarding
taxes, and that I am solely responsible for any tax consequences arising from
payments received pursuant to this Release.

 

10.           Advice to Consult With an Attorney.  I understand and acknowledge
that I am hereby being advised by the Employer to consult with an attorney prior
to signing this Release.  My decision whether to sign this Release is my own
voluntary decision made with full knowledge that the Employer has advised me to
consult with an attorney.

 

11.           My Representations.  I represent that I have not filed for
personal bankruptcy or been involved in any personal bankruptcy proceeding
between any accrual of My Claims and the date of my signature below.  I am
legally able and entitled to receive the full payment that will be made to me by
the Employer in settlement of My Claims.  I have read this Release carefully.  I
understand all its terms.  In agreeing to sign this Release I have not relied on
any statements or explanations made by the Employer or its attorneys, except as
specifically set forth in this Release.  I am voluntarily releasing My Claims
against the Employer.

 

12.           My Rights to Review, Accept, or Rescind.  The Employer has
informed me and I understand and acknowledge that I have a period of 21 days,
beginning on the day after the day this Release is delivered to me, to consider
whether I wish to enter into this Release and be bound by its terms.  The
Employer has informed me and I understand and acknowledge that if I do not
accept the terms of this Release within that 21-day review period, the Employer
may not extend the time in which its offer to enter into the agreements
contained in this Release is open to me, and I waive any right I may have to
take additional time beyond this consideration period within which to consider
this Release.  I understand and acknowledge that if I sign this Release before
the end of the 21-day period, it will be my decision to do so because I have
decided that I do not need any additional time to decide whether to sign the
Release.

 

If I decide to accept the terms of this Release, I must send the signed and
dated Release by first-class mail or deliver it by hand to the address given
below within the 21-day period that I have to consider signing this Release.

 

The Employer has informed me and I also understand and acknowledge that I may
revoke this Release at any time within 7 days after I sign it, not counting the
day on which I sign it In order for my revocation to be effective, I understand
and acknowledge that it must be in writing and mailed or hand-delivered to
Principal at the following address and postmarked or received by Principal
within the 7-day period.

 

Principal Financial Group

Des Moines, IA 50392-0001

 

I understand and acknowledge that I will not receive any payment under this
Release if I revoke it, and in any event, I will not receive any payment until
after the 7-day revocation period has expired.

 

12

--------------------------------------------------------------------------------


 

13.           Governing Law.  This Release will be governed by the laws of the
state of Iowa, without regard to its conflict of law provisions.

 

14.           Assignment.  Principal may in its sole discretion assign this
Release to any subsidiary or affiliated entity or to any entity that succeeds to
some or all of the business of Principal through merger, consolidation, a sale
of some or all of the assets of Principal, or any similar transaction.

 

 

15.           Entire Agreement/Severability.  This Release is the entire
agreement between Principal and me relating to the termination of my employment
and this settlement.  If any portion of this Release is found to be invalid,
unlawful, or unenforceable, the remaining provisions shall continue in full
force and effect.  It is my desire that all other portions of this Release that
can be separated from it or appropriately limited in scope will remain fully
valid and enforceable.

 

 

Signature:

 

 

Dated:

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

By:

 

 

Dated:

 

 

13

--------------------------------------------------------------------------------